     Case: 1:18-cr-00109-TSB Doc #: 108 Filed: 07/02/19 Page: 1 of 2 PAGEID #: 597




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

UNITED STATES OF AMERICA                      :   Case No. 1:18CR109
                                              :
                     Plaintiff,               :   Judge Black
                                              :                                             Plaintiff,
v.                                            :
                                              :
ROMAN IAKOVLEV, et al.,                       :
                                              :
                     Defendants.              :                                             Defendant.
                                              :
                                              :

                         NOTICE REGARDING PASSPORTS

        Counsel hereby provides notice to this Court that he is in possession of three

passports. Counsel has made clear in prior filings that Mr. Iakovlev is willing to turn over

passports for himself, his wife, and his child in the event this Court grants his request for

bond. This notice is filed so that the Court is aware that counsel will immediately provide

the passports without delay to the probation office if this Court were to grant the bond

request currently under consideration.


                                       Respectfully submitted,


                                       /s/Edward J. McTigue
                                       Edward J. McTigue (0002077)
                                       Attorney for Defendant, Roman Iakovlev
                                       810 Sycamore Street, Sixth Floor
                                       Cincinnati, Ohio 45202
                                       Telephone: (513) 338-5611
                                       Facsimile: (513) 241-1572
                                       Email: ejmctigue@cincilaw.net
   Case: 1:18-cr-00109-TSB Doc #: 108 Filed: 07/02/19 Page: 2 of 2 PAGEID #: 598




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served via this

Court’s electronic filing system on all counsel of record on this 2nd day of July 2019.


                                           /s/Edward J. McTigue _____________
                                           Edward J. McTigue (0002077)




                                              2
